McCLELLAN, J.
The writ of mandamus sought in this proceeding must be denied, for the reason that the motion for the judgment non obstante veredicto was filed after the entry of the judgment in favor of the defendant, as affirmatively shown by the petition and the exhibits thereto. The motion for judgment notwithstanding the verdict must precede the entry of judgment on the verdict. — Freeman on Judg. § 7; 11 Ency. PI. & Pr. *269p. 920; Scheible v. Hurt (Ky.) 12 S. W. 628; State v. Bank, 6 Smedes & M. (Miss.) 218, 45 Am. Dec. 280. It follows that the court was without right to render judgment non obstante veredicto on the belated motion therefor, and that the order for supersedeas and granting a rehearing on the plaintiffs’ motion for judgment notwithstanding the verdict was ill-advised, since the defendant, Saxon, had then a valid judgment on verdict in his favor, and the execution issued on the invalid judgment notwithstanding the verdict for the plaintiff was likewise invalid.
The writ prayed for is therefore denied.
Tyson, C. J., and Haralson, Simpson, Anderson, and Denson, JJ., concur.